Citation Nr: 0916357	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-37 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar strain, status 
post lumbar diskectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from December 
1971 to December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in September 2005 by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for a lumbar strain, status post lumbar 
diskectomy.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in January 2009; a transcript 
of the hearing is of record.  

In January 2009, the Veteran submitted to the Board 
additional evidence for consideration in connection with the 
claim on appeal.  A waiver of RO jurisdiction for this 
evidence was received in written statements dated in January 
2009 that are included in the record.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2008).

As an initial matter, the Board notes that the Veteran at one 
time claimed that his low back disability was related to his 
service-connected temporomandibular joint (TMJ) disorder.  
However, he testified in January 2009 that this is no longer 
his contention.  Accordingly, the Board does not address this 
assertion or the Internet research articles about TMJ that 
the Veteran submitted in support of that claim.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent and persuasive evidence of record does not 
reflect that the Veteran's current lumbar spine disability is 
the result of an injury or disease incurred in service.
CONCLUSION OF LAW

A lumbar strain, status post lumbar diskectomy, was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
a low back disability was received in April 2005.  
Thereafter, he was notified of the general provisions of the 
VCAA by the St. Petersburg RO in correspondence dated in May 
2005.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in November 2008.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in June 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, private treatment records, and VA 
treatment records have been obtained and associated with his 
claims file.  

The Veteran was not been provided with a VA spine examination 
to assess the current nature and etiology of his claimed low 
back disability on appeal.  However, VA need not conduct an 
examination with respect to the claim on appeal, as 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2008).  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no 
persuasive evidence indicating that the Veteran's low back 
disability may be related to service.  In addition, there is 
sufficient competent medical evidence on file to make a 
decision on the claim.  Therefore, a VA examination to 
evaluate the Veteran's claimed low back disability is not 
warranted.

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.


Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Factual Background and Analysis

The Veteran contends that he developed a low back disability 
after an initial back injury lifting a footlocker in August 
1972 followed by repetitive micro trauma from lifting and 
carrying equipment that weighed up to 75 pounds during active 
military service.  The Veteran's DD Form 214 (Report of 
Discharge from Service) noted that his military occupational 
specialty was Field General COMSEC Repairman.

An enlistment medical examination report dated in July 1971 
listed normal spine and other musculoskeletal findings.  In a 
service treatment report dated in August 1972, the Veteran 
stated that he lifted his foot locker in the morning, 
strained his back, and it had hurt since then.  The examiner 
reported findings of no spasm of back muscles and normal 
sensory and neural examination; he prescribed rest and moist 
soaks.  Other service treatment records dated in February 
1973, December 1973, and March 1974 contained complaints or 
findings related to the Veteran's back; however, they 
pertained to a skin condition.  A separation medical 
examination report dated in November 1974 listed normal spine 
and other musculoskeletal findings.  

Post-service VA treatment records from December 1974 to July 
1975 contained no complaints of back pain or problems.  

In May 1975, the Veteran filed a claim for service connection 
for a jaw disorder, warts, and acne.  He made no mention of a 
back disability.  

In a VA examination report dated in August 1975, the Veteran 
complained of warts, acne, and a jaw injury in service that 
continued to cause problems after service.  The Veteran did 
not complain of any back problems, and physical findings of 
the musculoskeletal system included no evidence of diseases 
(other than acne) and injuries, scars, or functional effects.  
In rating decisions dated in September 1975 and July 1976, 
the RO awarded service connection for these claimed 
disabilities.

In a private chiropractic treatment note from S. K., D.C., 
dated in June 1983 (and received in August 2007), the Veteran 
complained of lumbosacral pain of three days' duration after 
kneeling down, with pain most intense on the right and worse 
after first getting up, improving with movement.  The 
chiropractor diagnosed right lumbosacral strain/sprain.  In a 
letter dated in June 1983, Dr. S. K. informed the Veteran's 
employer, the U.S. Postal Service, that his duties should be 
light while he recuperated from his low back injury.  

In a partial treatment record from an unidentified medical 
care provider dated in March 1988, the "diagnosis of 
condition due to injury" was listed as lumbar strain.  
Restricted work activities were described, and partial 
disability was noted from March 15 to March 18.

On an American Postal Workers Accident Benefit Association 
form completed by J. M., M.D., in March 1995, Dr. J. M. 
indicated that the Veteran was under his care from December 
1994 to March 1995 following an injury involving the lumbar 
disc and right sciatica.  He was considered able to return to 
work in March 1995.

Private treatment records from The Miriam Hospital dated in 
January 1995 showed that the Veteran was admitted with a 
diagnosis of lumbar disc rupture, L4-5, and underwent a 
laminectomy, L4-5 disc excision.  In a history and physical 
report, it was noted that the Veteran had been treated for 
Parkinson's disease for six years (since 1989) and that he 
had a ruptured disc in the low back with considerable 
sciatica in the right leg.  The physician also noted that 
there seemed to be some significant feedback between the leg 
pain and progressive stiffening from his Parkinson's disease.  
The Veteran reported that he worked as a technician and 
supervisor in the post office.  The post-operative diagnosis 
was L4-5 disk rupture, L5/S1 lateral recessed stenosis. 

In a private emergency department record from The Miriam 
Hospital dated in December 1999, the Veteran stated that he 
injured his back working on a machine pulling a belt and 
complained of a tight feeling in his low back.  He reported 
past medical history to include back surgery in 1995 and 
Parkinson's disease.  The diagnosis was low back pain.

Providence VA treatment records dated from October 1999 to 
May 2000 contained no complaints or findings related to a 
back disability.  Instead, most of the treatment records 
pertained to evaluation and treatment for Parkinson's 
disease.

In a private emergency department record from The Miriam 
Hospital dated in August 2000, the Veteran complained of 
lower back pain for the past three to four weeks.  He 
reported previous back injury and back surgery.  The clinical 
impression was listed as acute herniated cervical disc and 
right side acute sciatica, which was noted to be unrelated to 
old surgery.  In an emergency department record dated several 
days later, the Veteran complained of sciatica pain.  The 
diagnosis was chronic low back pain.

In a private triage assessment report from Rhode Island 
Hospital dated in September 2000, the Veteran complained of 
back pain radiating in his right leg, stating that 
"something let go in my back."  One week later, the Veteran 
underwent another back surgery, a re-do lumbar laminectomy 
and diskectomy with microforaminotomy.  The post-operative 
diagnosis was status post lumbar laminectomy, disc 
herniation, and foraminal stenosis.

In private emergency department records from Rhode Island 
Hospital dated in May 2001, the Veteran complained of low 
back pain after hurting his back while reaching up at work.  
He reported a history of prior back injury and pain and 
having Parkinson's disease.  The impression was low back 
pain.  It was noted that the veteran was under Workers' 
Compensation.  

In a Bay Pines VA intake note dated in July 2001, the 
Veteran's chief complaint was listed as management and 
evaluation of his history of Parkinson's disease and lumbar 
radiculopathy.  He reported no current musculoskeletal pains 
or abnormalities.  An Emergency Department Visit - General 
instruction sheet dated in September 2001 indicated that the 
Veteran was treated for unidentified musculoskeletal pain.

In private treatment records from Tampa General Hospital 
dated in March 2002, the Veteran complained of stiffness and 
slow speech after going through a metal detector that turned 
off his Parkinson's deep brain stimulator.  Following a 23-
hour observation, the discharge diagnosis was Parkinson's 
disease exacerbation secondary to subthalamic nuclear 
stimulator dysfunction.

In private emergency department records from Rhode Island 
Hospital dated in July 2002, the Veteran complained of pain 
radiating down his left leg and a history of back surgery.  
The impression was low back pain.

In a VA consultation note dated in July 2002, the Veteran 
complained of low back pain and lumbar laminectomies in 1997 
and 2000.  The assessment was signs and symptoms consistent 
with sacroiliac joint dysfunctions.

In radiology records from Tampa General Hospital dated in 
October 2002, the Veteran complained of low back pain 
extending down his left leg.  A history of multi-level 
laminectomies at L4-L5 and L5-S1 was noted.  

In a private neurosurgery clinic visit note from F. V., M.D., 
dated in November 2002, Dr. F. V. reported that the Veteran 
had been doing reasonably well until a couple months ago when 
he developed severe low back pain and left leg pain.  
Following aggressive medical intervention, the Veteran was 
noted to have marked improvement in his overall 
symptomatology.  The assessment included low back pain, left 
leg pain, most likely secondary to lumbar spondylosis.   

In a private treatment note from L. F., M.D., dated in 
November 2003, the Veteran presented for follow-up care for 
Parkinson's disease.  He reported that he recently fell in 
the kitchen, and Dr. L. F. noted that his Parkinsonism seemed 
to be the obvious risk factor.  In a treatment note dated in 
December 2003, the Veteran stated that he had noticed 
weakness in his legs and had been falling but had not hurt 
himself.  

In a VA initial fall clinic assessment note dated in December 
2003, the Veteran reported a history of falling for two 
years, stating that his muscles become stiff and cause him to 
lose his balance and fall.  He stated that his last fall was 
in October 2003 and that injuries from falls included 
twisting his back.  In a VA psychology note dated in April 
2004, he reported falling incidents reduced by 50 percent.  
In a VA neurology consultation note dated in February 2005, 
the Veteran complained of having problems with falling and 
balance.  In a VA treatment note dated in April 2005, the 
Veteran complained of back pain for three days after starting 
exercise, including sit-ups on carpet, and after carrying a 
one-by-four foot speaker box.  He stated that he had a 
laminectomy several years ago in the lower lumbar area, and 
it was usually not an issue for him.  The assessment was low 
back pain.

None of the records summarized above made any mention of a 
back injury or disability in service, or symptoms manifest 
since that time.  

In his April 2005 claim for service connection for a back 
disability, the Veteran stated that he did not receive any 
medical care or treatment in service for his back problems.  
He added that it "wasn't until approximately [two or three] 
years after service that [he] began to have serious back 
problems."

In a statement received in July 2005, the Veteran 
acknowledged that the duties described in his MOS did not 
mention lifting, but stated that he was required to lift and 
dispense several hundred crypto units without any safe-
lifting policy or instruction.  He stated that he believed 
his back went out of alignment in service, and that he 
tolerated it for a few years until he saw a private 
chiropractor, Dr. R. R.

In a private vestibular and equilibrium evaluation from the 
American Institute of Balance dated in November 2005, the 
Veteran reported a history of falls that began two years ago 
and described some arthritis in his back.

In a statement received in May 2006, the Veteran asserted 
that lifting 70 pounds is too much for a small person to 
lift.  He submitted a personal clothing record dated in 
January 1972, showing that he had a 27-inch waist.  He also 
stated that the fact that he did not seek medical treatment 
in service for his back problem was a reflection on the type 
of people that the Army puts in charge.  He stated that he 
was not admitted to the hospital after being electrocuted in 
service, and questioned whether he would be admitted for a 
back problem.  In his notice of disagreement received in May 
2006, he stated that he weighed 125 pounds while on active 
duty.

In June 2006, the Veteran submitted an Fact Sheet from the 
Occupational Safety & Health Administration (OSHA) about back 
injuries and back disorders.  In an accompanying statement, 
he noted that an OSHA technical manual indicated that back 
disorders can develop gradually as a result of micro trauma 
with a slow onset of symptoms that is often ignored until 
symptoms become acute.  The Veteran stated that he believed 
this happened to him because the first time he had a back 
problem was three years after separation from service.  He 
stated that he saw a private chiropractor, Dr. R. R., who was 
no longer practicing.

In a lay statement received in February 2007, the Veteran's 
mother stated that the Veteran did not have a back problem 
prior to military service.

In a statement from the Veteran's private Parkinson's 
physician, Dr. L. F., dated in June 2007, the Veteran stated 
that his back was feeling better, and he was there to discuss 
whether or not his back condition could be service connected.  
Dr. L. F. reported the following:

The patient tells me that back in 1972 he was 
engaged in the type of work where he was being 
asked to lift rather heavy electronic machines 
weighing about 75 pounds each.  This was done 
repetitively and he began to experience low back 
pain for which he was evaluated by a physician in 
August of 1972.  The patient tells me that the pain 
in the lumbosacral region truly never went away and 
on the contrary it progressively worsened over the 
subsequent several years.  As noted the patient 
ended up requiring [three] back surgeries with a 
diagnosis of degenerative disc disease and lumbar 
spinal stenosis.  The patient states that he had 
not discussed the situation with his physicians in 
the past because he had been "sworn to secrecy".  
The patient had top security clearance and had not 
been willing to disclose this information until 
recently.

Dr. L. F. then concluded that based on the Veteran's 
description and the information available and within a 
reasonable degree of medical certainty, he believed it was 
probable that his back condition was service-connected.

In August 2007, the Veteran submitted additional evidence in 
support of his claim for service connection for a low back 
disability, including definitions of "lifting" published by 
the Department of Labor, Internet research about TMJ, and a 
Safety Back Injury prevention publication from the Department 
of the Army dated in June 1985.

Additional Bay Pines VA treatment notes dated from July 2006 
to August 2008 contained routine follow-up care for 
complaints of back pain and other medical disorders.

In a statement received in December 2008, the Veteran stated 
that after his original back injury in August 1972, he become 
more prone to back injuries.  

Private treatment records from L. F., M.D. dated from 
November to December 2008 showed that the Veteran complained 
of increased back pain as well as having taken a number of 
falls backwards.

In January 2009, the Veteran testified under oath that his 
duties during active service included carrying and lifting 
crypto equipment weighing 75 pounds.  He testified that he 
sought treatment in August 1972 after lifting a footlocker, 
but never sought treatment for lifting the heavy equipment 
because it was not significant and did not affect him, and he 
could not remember having any specific incidents of aching or 
back complaints during service.  He further testified that 
going to sickbay was frowned upon, and he did not want to be 
considered a malingerer.  

He stated that he first sought treatment from a chiropractor 
in 1975, but could not obtain records from him.  He indicated 
that he then saw chiropractor S. K. in 1978 and did obtain 
records from him.  He stated that he did not discuss the type 
of work he did in the military with Dr. S. K.  He also 
testified that he uses a walker because he falls a lot due to 
Parkinson's disease and has wrenched his back many times as a 
result.  He indicated that he was receiving current treatment 
for his back from his private physician, Dr. L. F., and 
agreed to provide additional treatment records within 60 
days.  Finally, he denied any post-service automobile 
accidents or back injuries.

No additional private treatment records were received from 
the Veteran.

The Board has considered the Veteran and his representative's 
contentions, but finds that service connection for the 
Veteran's low back disability is not warranted because there 
is no persuasive medical evidence establishing a connection 
between his current low back disability and any event, 
injury, or disease during active military service.  The 
Veteran's particular contentions are considered below.

First, the Board notes that the Veteran testified under oath 
that he had not had any back injuries after service.  
However, private treatment records submitted by the Veteran 
document back injuries in June 1983, March 1988, between 
December 1994 and March 1995, in December 1999, and in May 
2001.  In addition, the Veteran testified that he had 
wrenched his back many times after Parkinson's-related falls, 
and this testimony was supported by his private and VA 
treatment records.  Consequently, the Veteran's assertion 
that his current low back disability is the result of 
repetitive lifting in service - rather than multiple post-
service back injuries and falls related to Parkinson's 
disease - lacks credibility.  

Second, the Veteran complained of back pain on a single 
occasion during service, in a capacity unrelated to his 
military duties as a COMSEC repairman, in August 1972 
(complaining of a back strain after lifting a foot locker).  
In a written statement in May 2006 and during his January 
2009 hearing, he indicated that he did not go to sickbay for 
any other back complaints because going to sickbay was 
frowned upon.  The Board observes, however, that the Veteran 
filed claims for three other disabilities within a year of 
separation from service that were supported by his service 
treatment records and were determined to be related to 
service.  In addition, he complained about a skin condition 
on his back on multiple occasions during active service.  
Therefore, any contention that he did not complain of back 
problems in service for fear of being labeled a malingerer 
lacks probative value.

Third, he testified that he first sought treatment after 
service in 1975 when his back was hurting.  The Board notes 
that the first medical evidence of record of any back problem 
are the June 1983 treatment records and letter to the 
Veteran's employer, which show a lumbosacral strain/sprain 
after an injury, more than eight years after separation from 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (the passage of many years between service discharge 
and medical documentation of a claimed disability is evidence 
against a claim of service connection).  Notably, in 1983 and 
each subsequent instance that the Veteran complained of back 
pain, he never reported a history of heavy lifting in the 
military.  Rather, he sought treatment for back pain after 
acute injuries in 1983, in 1988, in December 1994 after a 
work injury, in December 1999 after pulling a belt at work, 
and in May 2001 after reaching up at work.  In fact, he 
testified that he never sought treatment for back pain in 
service (with the exception a visit in August 1972 after 
lifting his foot locker) because lifting the heavy equipment 
was not significant and did not affect him.  Moreover, he 
could not remember having any specific incidents of aching or 
back complaints during service.  

Fourth, the Board observes that the Veteran's April 2005 
claim for service connection for a back disability was 
received at the same time that he sought medical treatment 
for back pain after starting to exercise and carrying a one-
by-four foot speaker box, adding that the pain in the lower 
lumbar area was usually not an issue for him.  The Board 
finds that the Veteran's actions in this regard are 
inconsistent with his lay assertions that his current back 
disability is related to three years of heavy lifting in 
service three decades ago.     

Finally, the Board notes that only the June 2007 private 
treatment statement from Dr. L. F. contains an opinion 
regarding the relationship between the Veteran's current back 
problems with events or injuries during active service.  The 
private examiner's medical opinion, however, is noted to be 
based on the Veteran's reported history (which the Board has 
found to be not credible), and therefore, it has no probative 
value.  See Black v. Brown, 5 Vet. App. 177 (1993) (an 
opinion that is based on history furnished by the veteran 
that is unsupported by clinical evidence is not probative); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a 
bare transcription of a lay history is not transformed into 
"competent medical evidence' merely because the transcriber 
happens to be a medical professional); Wood v. Derwinski, 1 
Vet. App. 190, 191-92 (1991) (an opinion may be discounted if 
it materially relies on a layperson's unsupported history as 
the premise for the opinion).

Furthermore, this report is also based on the incorrect 
information that the Veteran was evaluated by a physician in 
August 1972 after he began to experience low back pain after 
repetitively lifting heavy electronic machines.  A review of 
the Veteran's service treatment records reveals that the 
Veteran sought treatment for low back pain on a single 
occasion in August 1972 after lifting his foot locker; at no 
time during service did he complain of back pain associated 
with his duties as a COMSEC repairman.  Accordingly, this 
misstatement to the physician diminishes the value of the 
physician's opinion.  Therefore, the Board finds that this 
opinion is not persuasive, as the conclusion appears to have 
been based solely on the Veteran's own reported history, and 
not on consideration of the actual, contemporaneous medical 
evidence, which showed an isolated complaint of back pain 
during service, normal spine findings at separation, and no 
evidence of back problems after service until a series of 
back injuries.  The Board reiterates that as a medical 
opinion can be no better than the facts alleged by the 
Veteran, an opinion based on an inaccurate factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Finally, the probative value of this opinion is further 
diminished by the fact that the conclusion is not supported 
by any medical rationale.  See also Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302-04 (holding that it is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion that contributes to the probative value to a 
medical opinion.)  The Veteran contends that his current low 
back disability is the result of micro trauma during service 
as a result of repetitive heavy lifting.  Dr. L. F.'s medical 
opinion does not address this theory, nor does it consider 
the role of any of the Veteran's post-service back injuries 
or multiple Parkinson's-related falls.  Therefore, the Board 
finds that the June 2007 private medical opinion from Dr. L. 
F. holds no probative value because it is based solely on the 
Veteran's factual history, which contained at least one 
misstatement about his treatment in service, does not 
consider the full history of the Veteran's claimed low back 
disability, and because it is unsupported by any medical 
rationale.  

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative 
advanced in connection with the claim on appeal.  The Board 
has considered the Veteran's claim that he has a current low 
back disability as a result of repetitive, heavy lifting 
during military service.  However, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render probative (i.e., persuasive) opinions on 
such medical matters.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of his claimed 
low back disability have no probative value.

For all the foregoing reasons, the claim for service 
connection for a lumbar strain, status post lumbar 
diskectomy, must be denied.  In arriving at the decision to 
deny the claim, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to service connection for lumbar strain, status 
post lumbar diskectomy, is denied.


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


